Judgment of conviction reversed on the law and a new trial granted. Memorandum: We conclude that defendant’s rights were prejudiced by the erroneous receipt in evidence, for unrestricted consideration by the trial jury, of a portion of the grand jury minutes of testimony by the People’s witness Bianca, which made reference to certain self-incriminating admissions by the defendant relating to the offense for which he was being tried/' In the absence of an admonition by the court that the excerpt from the grand jury’s minutes should be considered solely upon the question of Bianca’s credibility, we cannot say that the trial jury did not consider Bianca’s testimony before the grand jury as substantive proof of defendant’s guilt. The law condemns such evidence unless offered and received solely to impeach the credibility of a witness. (Matter of Roge v. Valentine, 280 N. Y. 268, 276, 277.) We do not pass upon other evidentiary rulings challenged by the defendant. All concur. (The judgment convicts defendant *776of the crime of robbery, first degree.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.